By the Court:
■Whereas, This is a proceeding brought under the Act providing for the contest of elections of March 7, 1906, to contest the election of certain municipal officers of San *656Juan who were elected at the general election held on November 2, 1920;
'Wheeeas, The complaint was filed on March 19, 1921, the transcript of the record was filed in this court by the plaintiff-appellants on October 27, 1923, and the hearing on appeal, after various continuances by agreement of both parties, was not held until March 27, 1925, when the question to be decided served no practical purpose because on November 4, 1925, there was another election and the officials against whom the complaint was filed had ceased to hold office because of the election of others, as admitted by ■the parties p,t the hearing;
Whereas, The parties argued the case only as to the allowance of costs against the plaintiffs, discussing consequently some of the fundamental questions relative to the-merits of the judgment for the purpose of leading to a determination of whether or not the appellants were guilty of temerity in prosecuting their action and whether or not the lower court had any basis for imposing the costs;
Whereas, The principal question decided, to which the parties limited their argument, was based principally on certain ballots cast by the electors, which to be admissible in evidence should be shown as a preliminary matter as having been kept and guarded according to law and identified as the true ballots cast, as the general rules of jurisprudence require in this kind of’cases, the plaintiffs having introduced oral evidence which was contradicted by the defendants with oral and expert evidence and the lower court having decided the conflict by denying their admission in evidence because the ballots had been tampered with;
Whereas, Although the appellants-have attempted to show a difference between the competency of the ballots and their probatory weight in the sense that to render them admissible it sufficed to show that they had been kept and guarded according to law, any other opposition to refer only to their probatory weight, the fact is that the appellants ad*657mitted that the probatory weight of the evidence introduced by both parties was determined, wherefore said appellants can not complain that the lower court refused to admit the ballots because it concluded that they had been tampered with;
Wheheas, In this case we are not absolutely without doubt as to whether expert witness Osborn sufficiently showed the falsification of the ballots introduced and the opinion of the trial court leaves in doubt the fact of whether it followed in part the opinion of the said expert, being inclined, however, to respect the opinion of the court with regard to the falsity of the ballots introduced in evidence and would not have reversed the judgment on that ground;
Whereas, On tlie other hand, it makes it entirely impossible for us, with this doubt in our minds and the showing by an expert having been necessary, to see the temerity of the plaintiffs;
Whereas, Perhaps if this had been an action brought by the Republican Party and the falsity of the ballots had been shown, then the Republican Party might be liable for the acts of its duly authorized agents if that agency had been shown;
Whereas, This is, however, an action brought by Pedro Juan Barbosa and others and it was not shown that in the handling of the ballots they were the authorized agents of the Republican Party and there was no proof that they had any participation in or knowledge of the alleged frauds or forgeries;
Therefore, No justification for the imposition of costs being found, the judgment appealed from should be and is reversed.
Mr. Justice Aldrey dissented.